            Case 1:21-mj-00522-RMM Document 3 Filed 07/12/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA
                                                     Case No. ____________________
              v.
                                                     18 U.S.C. § 1343
 AHMAD IRAVANI,                                      (Wire Fraud)


                      Defendant.                     FILED UNDER SEAL


                      GOVERNMENT’S MOTION TO SEAL COMPLAINT
                             AND RELATED DOCUMENTS

       The United States of America, by and through the United States Attorney for the District

of Columbia, respectfully moves for an order to place and maintain under seal, until the Arrest

Warrant is executed, the Affidavit in Support of Criminal Complaint, Criminal Complaint, and

Arrest Warrant in the above-captioned matter, this Motion and Supporting Memorandum, the

proposed Order attached to this Motion, and any Order granting this motion. In support thereof,

the Government states as follows:

       1.          The United States is investigating violations of 18 U.S.C. § 1343 (Wire Fraud)

committed by Ahmad Iravani.

       2.          The Affidavit in Support of Criminal Complaint references evidence gathered

during the investigation, in furtherance of the crime. The public disclosure of the Government’s

evidence could compromise the integrity of the investigation, including the ability of the United

States to locate and arrest the defendant, which also may lead to the destruction of evidence in

other locations including the digital device. Thus, a sealing order is necessary to avoid hindering

the ongoing investigation in this matter.
            Case 1:21-mj-00522-RMM Document 3 Filed 07/12/21 Page 2 of 3




       3.      As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999),

there is a presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure

serves a compelling interest; (2) there is a substantial probability that, in the absence of closure,

this compelling interest would be harmed; and (3) there are no alternatives to closure that would

adequately protect the compelling interest.’” Id. at 290 (quoting Oregonian Pub. Co. v. United

States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

       4.      In this matter, the United States has a compelling interest in preserving the integrity

of its investigation and arresting the defendant. A limited sealing order ensuring that filings related

to the Criminal Complaint and Arrest Warrant are not accessible from the Court’s public files is

narrowly tailored to serve a compelling interest.

       5.      Furthermore, the United States respectfully submits that complying with the normal

notice requirements of Washington Post would defeat the purpose of the motion to seal. Persons

who know the criminal justice system also know that docketing a motion to seal an Affidavit in

Support of Criminal Complaint and Arrest Warrant, or a resulting sealing order, means that the

defendant is charged with a crime, and the Government intends to arrest her. Thus, if this Motion

or a sealing order were to become public, it would be the same as making public the Complaint

and Arrest Warrant.




                                                    2
         Case 1:21-mj-00522-RMM Document 3 Filed 07/12/21 Page 3 of 3




       WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal, until execution of the Arrest

Warrant, the Affidavit in Support of Criminal Complaint, this Motion and Supporting

Memorandum, the proposed Order attached to this Motion, and any Order granting this motion.




                                                    Respectfully submitted,
                                                    Channing D. Phillips
                                                    Acting U.S. Attorney
                                                    D.C. Bar No. 415793

Date: July 12, 2021                                 /s/ Brenda J. Johnson
                                                    Brenda J. Johnson
                                                    Assistant United States Attorney
                                                    National Security Section
                                                    D.C. Bar Number 370737
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 252-7801
                                                    Email: Brenda.Johnson@usdoj.gov

                                                    /s/ Anne P. McNamara
                                                    Assistant United States Attorney
                                                    D.C. Bar Number 1006550
                                                    U.S. Attorney’s Office, Fraud Section
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: (202) 809-3502
                                                    Email: Anne.McNamara2@usdoj.gov




                                                3
